             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                       1:19 CV 82 MR WCM

DELTA WALSH,                                     )
                                                 )
                          Plaintiff,             )
                                                 )
       v.                                        )
                                                 )
FORREST GILLIAM, County Manager for              )
Madison County, in his individual and official )
capacities, JOHN DOE SURETY                      )
INSURANCE COMPANY, believed to be                )
“Western Surety Company,” JAMES                  )
HARWOOD, “Buddy” in his individual               )
capacity, and his official capacity as Sheriff   )
of Madison County, BOBBY GOSNELL,                )
in his individual capacity, and his professional )
capacity as a deputy officer employed by the     )
Madison County Sheriff’s Department,             )
BOBBY GOSNELL TRANSPORT,                         )
JOHN DOE, Deputy Sheriff (appeared as            )            ORDER
letter “J” on his name I.D.) in his individual   )
capacity, and his professional capacity as a     )
law enforcement deputy officer employed by       )
the Madison County Sheriff’s Department,         )
MADISON COUNTY SHERIFF'S                         )
DEPARTMENT, MADISON COUNTY                       )
DEPARTMENT OF SOCIAL SERVICES,                   )
CONNIE M. HARRIS, in her individual              )
capacity, and her professional capacity as       )
Director of the Madison County Department        )
of Social Services, MANDIE SLUDER, or            )
Mandy Sluder, in her individual capacity, and )
her official capacities, as social worker/       )
supervisor/employee of Madison County            )
Department of Social Services, DEWAIN            )
MACKEY, in his individual capacity, and in       )




     Case 1:19-cv-00082-MR-WCM Document 55 Filed 06/25/20 Page 1 of 4
his professional capacity doing business as      )
Mackey Farms, JOHN AND MARY DOES,                )
as yet unknown, and others unnamed,              )
                                                 )
                      Defendants.                )
______________________________________           )

      This matter is before the Court on “Plaintiff Delta Walsh’s Motion for

Leave to Amend Plaintiff’s Original Amended Complaint to Substitute the

Fictitious Name of Defendant John Doe with the True Name of the Defendant:

to wit, Joshua Burchfield; and Request for Temporary Stay” (“Motion to

Amend”) (Doc. 53).

      In the Motion to Amend, Plaintiff requests leave to amend her Amended

Complaint (Doc. 11) to identify fictitious Defendant Deputy Sheriff John Doe

as Joshua Burchfield, and requests that “the Court enter an Order granting a

temporary Stay of the proceedings related to this matter, if (sic) it necessary,

until the foregoing Motion is ruled upon, and service of the Summons and

Amended Complaint may be properly effectuated (prior to the approaching

June 05, 2020 deadline) upon the Defendant, Joshua Burchfield and/or

Attorney for the Defendant.”

      On February 25, 2020, Plaintiff was ordered to identify and serve Deputy

Doe within 60 days and was advised that “failure to identify and serve Deputy




     Case 1:19-cv-00082-MR-WCM Document 55 Filed 06/25/20 Page 2 of 4
Doe within the time specified will result in the dismissal of the Plaintiff’s

claims against this Defendant without prejudice.” (Doc. 44) at 35.

      On May 5, 2020, Plaintiff’s deadline was extended through and including

June 5, 2020. (Doc. 50). The Court also ordered Defendant Gosnell to provide

Plaintiff with the identity and current contact information for Deputy Doe, or

file a response, not to exceed five (5) pages, as to why Defendant Gosnell

objected to making such a disclosure. Id. at 4.

      The Motion to Amend indicates that defense counsel has identified

Deputy Doe as being Joshua Burchfield and that defense counsel offered to

accept service on his behalf. (Doc. 53) at 1.

      No objection to the Motion to Amend has been filed and the time for doing

so has expired.

      IT IS THEREFORE ORDERED THAT:

      1. Plaintiff’s Motion to Amend (Doc. 53) is GRANTED IN PART.

         Plaintiff is DIRECTED to file, on or before July 10, 2020, a second

         amended complaint substituting Joshua Burchfield for Deputy Doe.

         Plaintiff is also DIRECTED to file, on or before July 10, 2020, proof of

         service on Defendant Burchfield.




     Case 1:19-cv-00082-MR-WCM Document 55 Filed 06/25/20 Page 3 of 4
2. To the extent Plaintiff requests a temporary stay of this matter, the

   Motion to Amend is DENIED.




                       Signed: June 25, 2020




Case 1:19-cv-00082-MR-WCM Document 55 Filed 06/25/20 Page 4 of 4
